OFFICE   OF THE ATTORNEY GENERAL          OF TEXAS
                           AUSTIN
GROVER
     SELLERS
ATTORNEY
      GENERAL


Honorable Ben L. King
County Attorney
Burnet County                                      y-\
Burne t, Texas
                                                    \       ?
                                                        ’       \
Dear Sir:                     ODilliOn   nO&&6’
                                   Under thw- rovlslons of
                                   Artiols 948 . ?wnon’s
                                   Annotateh Pinal Code’,,has
                                   the game vardan the legal
                                   right to destroy seines
                                   found in the lakes or river
                             ..,,~
                                 \lnBurnet    County when said
                                   ~~lnoa are over twenty feet
                      ..1 Lb       10% and l/4 lnoh mesh?
                                :.,,
                     ./           ‘1 \.
                           “.,          ‘..
          This ~111 a&r&ledge    receipt .ef your letter, dated
August 22, 1944, + which you raise the folloving Inquiry:

            "In connsctlon vith’.thi.abovsArticle (be-
     iag A??ticle 948, Vernon ‘r Annotated Penal Code),
     ~111 you kindly Snfom tie vbether or not a game
     varde+has.the legal right to destroy seinea
     tound In the lakes br river in this county vhen
     bald seine; are over twenty feet long and l/4
     inch aqrh?    (Parenthesis ours)
       -,-.Art$cle 948, Vernon’s Annotated Penal Code, provides,
In part, as fbllovar
                                                              *
               '&ail be unlavful for any person tiset
           “I’t:
     or drag In any of the fresh vaters of this State
     any net or selne made of vlre or other metallic
     subs tanos .
          “It shall be unlawful for any person to take
     or catch or attempt to take or catch fi h in the
     fresh vaters, rivers, creeks, lakes, ba&s,   lagoons,          I
     or ln lakes or slougha, subject to overflov from
     rivers or streams in this State, by any other means
Honorable Ben L. King, Page 2


    other than   b the ordIn.sryhook and line or
    -by              a set oc drag net or s3lne or
    trammel net, the mesh38 of whloh am three
    or more inches square. or by a minnow seine,
    not more than tventy feet in length, and It
    shall bs unlawful for any person to plea3 in
    ths fr88h vater rivers, or33ks, lakes, bayous,
    lagoons, of this Stats any net or other devloe
    or trap for taking OF ostohlng fish other than
    as designated  and pemitted  by this ArtIol3.
         'Any person vlol8tl.ngany provI3Ion of
    this sbctlon shall be deemed guilty of a
    mIsd8meanor, and, upon 3onvI3tIon. shall be
    fined in any 8~8 not 1083 than tventy-five
      25.00) dollars, nor mor8 than one hundred
    I%100.00) dollars.
           "Any fish trap, net or rein3 or other
     aelns or other fishing d3vIc3 found in the
     waters of this State, In vlolatlon oi this
     art1013 are hw8bp deolared to be a nuI3ano3,
     and It shall be the duty of th8 liarno,Fish and
     Oyster Commlssloner and his deputies to destroy
     same vhensver found, and no suit shall b3 main-
     tained against thetmtherefor." (~phasls ours)

          After oaxwful ex.8mInatIonand consId3ratlon, It 18
the opinion of this department that a sbfne over 20 f33t in
length and vlth mesh 1388 than 3 Inohss square is subjaot to
oonfI3ortIon.
          In answer to your question th3r8for8, the 33ln38
you desorIb3 may be destroyed by the am3 warden vhen found
in the vatsi; descrlbsd by Article 948 , supra.
          TNSting   this 3atlsfaotorily ansver8 your inquiry,
we are

                                       very tNly   yours


                             ,
                                             Benjamin Woods11
                    .,-_,_                          Assistant


                                            lton M. Hyder, Jr.